SCHEDULE A to the Investment Advisory Agreement (as amended on March 13, 2015; effective as of March 30, 2015) Series or Fund of Advisors Series Trust Annual Fee Rate WBI Absolute Return Balanced Fund 0.85% of average net assets WBI Absolute Return Dividend Growth Fund 0.85% of average net assets WBI Absolute Return Balanced Plus Fund 0.85% of average net assets WBI Absolute Return Dividend Income Fund 0.85% of average net assets ADVISORS SERIES TRUST WBI INVESTMENTS, INC. on behalf of each series of the Trust listed on Schedule A By:/s/ Douglas G. Hess By:/s/ Donald R. Schreiber Name: Douglas G. Hess Name:Donald R. Schreiber Title:President Title: Chief Executive Officer
